EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Joshua Berk on 08/08/2022.
The application has been amended as follows: 
In claim 29, line 2, the term “control signal” has been changed to - - command - -.
In claim 29, line 4, the term “a leveling roller” has been changed to - - a first leveling roller - -.
In claim 29, line 4, the term “the leveling roller” has been changed to - - the first leveling roller - -.
In claim 29, line 6, the term - - first - - has been inserted before the term “leveling”.
In claim 29, line 10, the term “control signal” has been changed to - - command - -.
In claim 29, line 10, the term - - first - - has been inserted before the term “leveling”.
In claim 29, line 12, the term - - first - - has been inserted before the term “leveling”.
In claim 33, line 1, the term - - first - - has been inserted before the term “leveling”.
In claim 33, line 2, the term - - the - - has been inserted before the term “matrix material”.
In claim 33, line 2, the term “a plurality” has been changed to - - the plurality - -.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, the prior art of record does not teach, suggest, or render obvious a method for selective laser sintering comprising: 
wherein the selective laser sintering system includes: 
a leveling roller having a first orientation, wherein the leveling roller is configured to roll over a first feed bin; and 
a build chamber configured to receive, from the first feed bin and by the leveling roller, a transfer of a portion of a matrix material, the selective laser sintering system configured to transfer the portion to the build chamber in a plurality of orientations, the matrix material including a first material and a second material within the first material, the second material having a second orientation within the first material in the first feed bin; 
transferring, by the leveling roller during the moving the levelling roller over the first feed bin, the portion of the matrix material from the first feed bin to the build chamber, wherein the second material in the portion transferred to the build chamber has a third orientation that is the same as the second orientation; 
in combination with the other limitations in the claim.
Regarding claim 29, the prior art of record does not teach, suggest, or render obvious a method for selective laser sintering comprising: 
wherein the selective laser sintering system includes: 
a build chamber configured to receive, from a first feed bin and by a first leveling roller, a transfer of a portion of a matrix material, 
the selective laser sintering system configured to transfer the portion to the build chamber in a plurality of orientations, the matrix material including a first material and a second material within the first material; 
rotating the first leveling roller and the first feed bin about a central axis of the build chamber, wherein the build chamber is static relative to the first feed bin and the first leveling roller,  
in combination with the other limitations in the claim.
Deckard (US Patent 7,794,647), previously made of record, Nielsen (US PG Pub 2007/0063372), made of record herein, and Russell (US PG Pub 2008/0042321), made of record herein, are the closest prior art of record.
Deckard teaches a method for selective laser sintering comprising the use of a pair of mill rollers to provide oriented polymer material for selective laser sintering (Fig. 1 and col. 2, lines 21-33).
Nielsen teaches a selective laser sintering system wherein a build chamber rotates underneath radially disposed feed bins and a leveling roller (Fig. 6).
Russell teaches a binder jetting 3D printer wherein feeds bins transfer portions of matrix material to the build chamber in a plurality of orientations as the build chamber rotates underneath the feed bins (Fig. 4).
None of these references teaches, suggests, or renders obvious the above combinations of features for claims 19 and 29, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318. The examiner can normally be reached Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745


/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745